Citation Nr: 0928535	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 
1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California.  The Veteran's claims file comes from the 
VA Regional Office in Los Angeles, California (RO).

The issues of entitlement to service connection for a low 
back disorder; entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD); entitlement to service connection for 
bilateral hearing loss; and entitlement to service connection 
for tinnitus are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A May 1997 rating decision denied the Veteran's claims of 
entitlement to service connection for a low back disorder and 
a psychiatric disorder.

2.  Evidence associated with the claims file since the May 
1997 rating decision was not of record at the time of the May 
1997 decision and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a low back disorder.

3.  Evidence associated with the claims file since the May 
1997 rating decision was not of record at the time of the May 
1997 decision and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1997 rating decision 
is new and material, and the claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The evidence received since the May 1997 rating decision 
is new and material, and the claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
Veteran's claims to reopen the issues of entitlement to 
service connection for a low back disorder and entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, as the Board is taking action favorable to the Veteran 
by reopening these claims.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Low Back Disorder

An unappealed rating decision in October 1993 denied the 
Veteran's claim of entitlement to service connection for a 
lower back injury on the basis that the Veteran's service 
treatment records did not show a chronic injury and there was 
no post-service medical evidence of a low back disorder.  In 
May 1997, an unappealed rating decision denied the Veteran's 
claim to reopen the issue of entitlement to service 
connection for a back condition on the basis that the medical 
evidence of record did not show that the Veteran's existing 
back disorder was related to military service.  The relevant 
evidence of record at the time of the May 1997 rating 
decision consisted of the Veteran's service treatment records 
and VA medical treatment records dated from December 1995 to 
August 1996.

The Veteran did not file a notice of disagreement after the 
May 1997 rating decision.  Therefore, the May 1997 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for a low back disorder was received.  
Evidence of record received since May 1997 rating decision 
includes VA medical records dated from May 1999 to April 
2005, an April 2008 private medical record, and a June 2009 
letter from a private physician.  All of the evidence 
received since the May 1997 rating decision is "new" in 
that it was not of record at the time of the May 1997 
decision.  In addition, the June 2009 letter from a private 
physician stated that the Veteran's currently diagnosed low 
back disorder was directly related to an injury sustained in 
military service.  While this etiological opinion was based 
on the Veteran's reported history, the history in question is 
the Veteran's claim that he sustained a back injury while 
moving a mattress during military service.  The Veteran's 
service treatment records include numerous complaints, 
symptoms, and diagnoses of low back disorders, to include an 
October 1984 report in which the Veteran reported that he 
injured his back while moving furniture.  Accordingly, the 
reported history on which the opinion in the June 2009 letter 
is based is consistent with the evidence of record.  As such, 
the June 2009 letter provides credible medical evidence that 
relates the Veteran's low back disorder to military service.

Accordingly, the new evidence includes medical evidence which 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim of entitlement to service connection for 
a low back disorder.  Therefore, the June 2009 letter from a 
private physician raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  
As such, the Veteran's claim of entitlement to service 
connection for a low back disorder is reopened.

Psychiatric Disorder

An unappealed rating decision in May 1997 denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that the Veteran's service 
treatment records did not show a diagnosis of a psychiatric 
disorder and that diagnoses of substance dependencies and 
personality disorders did not qualify as psychiatric 
disorders for the purpose of service-connection.  The 
relevant evidence of record at the time of the May 1997 
rating decision consisted of the Veteran's service treatment 
records and VA medical treatment records dated from December 
1995 to August 1996.
 
The Veteran did not file a notice of disagreement after the 
May 1997 rating decision.  Therefore, the May 1997 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2003, a claim of entitlement to service connection 
for bipolar disorder and PTSD was received.  Evidence of 
record received since the May 1997 rating decision includes 
VA medical records dated from May 1999 to April 2005, an 
April 2008 private medical report, and a June 2009 letter 
from a private physician.  All of the evidence received since 
the May 1997 rating decision is "new" in that it was not of 
record at the time of the May 1997 decision.  In addition, 
the medical evidence of record includes numerous diagnoses of 
psychiatric disorders, to include an April 2003 VA 
psychiatric evaluation which provided DSM-IV diagnoses of 
PTSD and cyclothymia.  The record also includes a January 
2004 statement in which the Veteran reports that he developed 
a psychiatric disorder after his father passed away during 
military service and that this led to his discharge.  As with 
the low back disorder claim above, this statement is 
consistent with the evidence of record.  Specifically, the 
Veteran's service treatment records include July 1984 reports 
which gave diagnoses of delayed grief reaction and adjustment 
disorder with depressed mood.

Accordingly, the new evidence includes medical evidence of a 
current diagnosis of a psychiatric disorder and credible lay 
evidence which relates the psychiatric disorder to military 
service.  Therefore, the April 2003 VA psychiatric evaluation 
and the Veteran's January 2004 statement raise a reasonable 
possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent the appeal is allowed.


As new and material evidence has been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened; to this extent the appeal is 
allowed.


REMAND

The Veteran seeks service connection for a low back disorder.  
As noted above, the evidence of record shows numerous 
complaints and diagnoses of a low back disorder during 
military service, the Veteran has a current diagnosis of a 
low back disorder, and there is medical evidence of record 
that relates the currently diagnosed low back disorder to 
military service.  The evidence of record shows that a VA 
medical examination has never been successfully completed in 
relation to this claim.  While the Veteran failed to report 
for an examination scheduled in July 1993, the evidence of 
record does not indicate whether the veteran was properly 
notified as to the date and time of the examination.  As no 
VA medical examination has ever been completed and the 
Veteran has produced medical evidence relating his currently 
diagnosed low back disorder to military service, a medical 
examination is in order to determine the existence and 
etiology of any currently diagnosed low back disorder.  38 
C.F.R. §§ 3.159, 3.326 (2008); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).

The Veteran also seeks service connection for a psychiatric 
disorder, to include PTSD.  As noted above, the evidence of 
record shows extensive in-service psychiatric treatment and 
the Veteran has current diagnoses of psychiatric disorders, 
including PTSD.  The evidence of record shows that the 
Veteran has never been provided with a VA medical examination 
in relation to this claim.  While an examination was 
scheduled in April 1997, there is no evidence of record that 
the Veteran was ever notified of this examination and it was 
cancelled by the medical facility due to "incomplete 
request" which was "elaborate but confusing."  There is no 
clear indication that the veteran failed to report for the 
examination and the evidence instead indicates that the 
cancellation was due to some kind of error or 
miscommunication by VA.  As such, a medical examination is in 
order to determine the existence and etiology of any 
currently diagnosed psychiatric disorder.  See Id.


Finally, the Veteran seeks service connection for bilateral 
hearing loss and tinnitus.  The Veteran claims that his 
currently diagnosed hearing loss is related to military 
service.  Specifically, he states that his work in the U.S. 
Air Force regularly exposed him to high levels of noise.  
This claim is consistent with the evidence of record.  The 
Veteran's service treatment records include a September 1981 
service reference audiogram that states that the Veteran was 
exposed to aircraft noise as part of his duty with ground 
radio at an Air Force Base.  In addition, May 1999 and June 
2009 VA audiology records found bilateral high frequency 
sensorineural hearing loss.  However, there is no medical 
evidence of record that discusses the etiology of the 
Veteran's audiological disorders.  As such, a medical 
examination is required to determine whether any hearing loss 
and tinnitus found was incurred in or aggravated by active 
military service.  See Id.  In addition, the June 2009 VA 
audiology note was received by the Board without a waiver of 
RO consideration.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The Veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any low back disorder 
found.  The claims file and a copy of 
this remand must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any low back 
disorder found was incurred in or 
aggravated by military service.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The Veteran must be afforded a VA 
psychiatric examination to determine 
the etiology of any psychiatric 
disorder found.  The claims file and a 
copy of this remand must be provided to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any diagnosed 
psychiatric disorder is related to the 
Veteran's period of military service.  
If a diagnosis of PTSD is found to be 
warranted, the examiner must 
specifically state whether the PTSD was 
caused by an in-service stressor.  If 
so, the stressor must be described in 
detail.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.	The Veteran must be afforded a VA 
audiological examination to determine 
the etiology of any hearing loss and 
tinnitus found.  The claims file and a 
copy of this remand must be provided to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any hearing loss 
and tinnitus found was incurred in or 
aggravated by military service.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

5.	The RO must notify the Veteran that it is 
his responsibility to report for all 
scheduled VA examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

6.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


